141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesse James GILLIES, Petitioner/Appellant,v.Terry STEWART, Director of the Arizona Department ofCorrections, Respondent/Appellee.
No. 96-99010.DC# CV-87-00460-SMM District of Arizona (Phoenix).
United States Court of Appeals,Ninth Circuit.
.Argued and submitted March 9, 1998.Decided March 17, 1998.

Appeal from the United States District Court for the District of Arizona Stephen M. McNamee, District Judge, Presiding.
Before BRUNETTI, FERNANDEZ, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's denial of petitioner's petition for habeas corpus for the reasons set forth in its memorandum of decision and order dated March 11, 1996 and filed March 12, 1996.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3